Butler, J.,
(after reciting the libel and exception.) Are insurers liable for salvage paid under the circumstances stated in the libel? The question is one of much importance and considerable difficulty. In this country it is undecided. It was so in England until the recent case of Aitchison v. Lohre, 4 App. Cas. 755, when it was determined in favor of the insurers. Without this authority I am not certain what eonclu- ' sion I would reach. A discussion of the question now would be but a waste of time. All that can be said on either side was said by the distinguished counsel who appeared in Aitchison v. Lohre, and the very eminent judges who there filed opinions. That case has settled the law for England; and the great importance of uniformity in the rules governing commerce, and all contracts respecting it, in that country and this, induces me to accept the conclusion there reached. As said in Norrington v. Wright, 115 U. S. 188, 6 Sup. Ct. Rep. 12: “A diversity in the law as administered on the two sides of the Atlantic, concerning the interpretation and effect of commercial contracts, is greatly to be deprecated.” Of course, differences do exist which the courts cannot remove. This, however, is not a reason or justification for increasing them.
The expenses of the agent sent out to settle with the salvors, and procure a release of the vessel from their lien, falls within the same rule. The exceptions are therefore sustained, and a decree will be entered accordingly.